PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YEH et al.
Application No. 16/405,530
Filed: May 7, 2019
Attorney Docket No. 095714-0612
For: EUV LIGHT SOURCE AND APPARATUS FOR LITHOGRAPHY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

The petition is DISMISSED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 6, 2020. The issue fee was timely paid on November 20, 2020.  Accordingly, the application became abandoned on November 21, 2020. A Notice of Abandonment was mailed on November 27, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) above.

A petition to revive cannot be granted where there is an outstanding requirement.  In the instant application, petitioner has failed to submit a proper oath/declaration for each inventor. While it is noted that petitioner did provide the required oath or declaration on January 29, 2021, however the oath or declaration has been deemed improper.    

The instant petition includes an Application Data Sheet (ADS) that amends the name of inventor Henry Yee Shian Tong along with the inventor’s oath or declaration. However, the corrected ADS filed January 29, 2021 not acceptable because it was not accompanied by a petition to correct inventorship under the provisions of 37 CFR 1.48. Petitioner should note that when an ADS is provided in a patent application, the ADS becomes a part of the application and the Office does not allow amendments to the application after payment of the issue fee. See 37 CFR 1.312.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), along with Request for Continued Examination under 37 CFR 1.114, and the required fees, a corrected Application Data Sheet (ADS) in compliance with 37 CFR 1.76 and a petition under 1.48 with the required fees. Petitioner should also resubmit the oath or declaration for inventor Henry Yee-Shian Tong with the renewed petition.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        





    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).